 4:17-cr-03132-RGK-CRZ Doc # 142 Filed: 03/02/21 Page 1 of 1 - Page ID # 914




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:17CR3132

       vs.
                                                            ORDER
NICOLE RENEE KEMP,

                    Defendant.


      Ms. Kemp seeks compassionate release because of her fear of Covid. For the
reasons articulated in the government’s brief (Filing 133), I shall deny her motion.
Ms. Kemp has already contracted the virus and recovered. Furthermore, Ms. Kemp
has refused vaccination. The fact that Ms. Kemp has a noncancerous lipoma does
not alter my conclusion that Ms. Kemp has not presented “extraordinary and
compelling reasons” for a reduction of sentence. Therefore,

      IT IS ORDERED that the motion for compassionate release (Filing 122) is
denied.

      Dated this 2nd day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
